DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application is a divisional of 16731657 now US 114344439.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The ranges recited in claim 45 render the claim indefinite as the metes and bounds of the range are unclear.  C3 OR C5 – the applicant must pick a bottom range.  “to greater than C20”  does this exclude C5-C19 or C4-C19? It is unclear whether the carbons between C3 and C5 are included.   .  It is unclear whether the carbon range between C3 and C20 are included.  It is unclear whether the carbon range between C5 and C20 are included (i.e. is it C21 and above).   These ranges are indefinite A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 45 recites the broad recitation C3 or C5 to greater than C20, where C5 to greater than C20 appears to be the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
THE BELOW OBVIOUSNESS DOUBLE PATENTING REJECTIONS CITE PATENTS and PATENT APPLICATIONS WHICH ARE NOT THE PARENT APPLICATION FROM WHICH THE INSTANT DIVISIONAL APPLICATION ORIGINATES.
To the extent the below patents and applications overlap the instantly claimed range of sulfur and carbon number, etc. the examiner notes:  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The below applications and patents are directed to fuels and methods which include combustion of a fuel thereby overlapping and encompassing the instant claims as more fully below set forth.  Where the application/patent claims a fuel it is obvious to one of ordinary skill in the art at the time of filing the invention to try to combust same.  
Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 61 of copending Application No. 17828924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
17828924 claim 45 claims a fuel which may be combusted and a method of combusting/using a fuel which encompasses the instantly claimed fuel where the fuel has actual sulfur 0. 5 % m/m or less (overlapping the instant claimed range of 0.5 % m/m) and having a range of crude oil derived hydrocarbons from C3 or C5 to greater than C20 (as in the instant claims) with the initial boiling point being the lowest boiling point of any untreated hydrocarbon and the highest boiling point being the highest boing point of hydrotreated hydrocarbons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 31, 34, 45-64 of copending Application No. 17828848 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
17828848 claims a fuel (one of ordinary skill in the art at the time of filing the invention knows said fuel may be combusted and that it would be obvious to try same)  which encompasses the instantly claimed fuel where the fuel has actual sulfur 0. 5 % m/m or less (overlapping the instant claimed range of 0.5 % m/m) and having a range of crude oil derived hydrocarbons from C3 or C5 to greater than C20 (as in the instant claims) with the initial boiling point being the lowest boiling point of any untreated hydrocarbon and the highest boiling point being the highest boing point of hydrotreated hydrocarbons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 31-34, 45-64 of copending Application No. 17828870 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
17828870 claims a fuel (one of ordinary skill in the art at the time of filing the invention knows said fuel may be combusted and that it would be obvious to try same)  which encompasses the instantly claimed fuel where the fuel has actual sulfur 0. 5 % m/m or less (overlapping the instant claimed range of 0.5 % m/m) and having a range of crude oil derived hydrocarbons from C3 or C5 to greater than C20 (as in the instant claims) with the initial boiling point being the lowest boiling point of any untreated hydrocarbon and the highest boiling point being the highest boing point of hydrotreated hydrocarbons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 31-34, 45-64 of copending Application No. 17828798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
17828798 claims a fuel (one of ordinary skill in the art at the time of filing the invention knows said fuel may be combusted and that it would be obvious to try same)  which encompasses the instantly claimed fuel where the fuel has actual sulfur 0. 5 % m/m or less (overlapping the instant claimed range of 0.5 % m/m) and having a range of crude oil derived hydrocarbons from C3 or C5 to greater than C20 (as in the instant claims) with the initial boiling point being the lowest boiling point of any untreated hydrocarbon and the highest boiling point being the highest boing point of hydrotreated hydrocarbons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 31-34, 45-64 of copending Application No. 17828711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
17828711 claims a fuel (one of ordinary skill in the art at the time of filing the invention knows said fuel may be combusted and that it would be obvious to try same)  which encompasses the instantly claimed fuel where the fuel has actual sulfur 0. 5 % m/m or less (overlapping the instant claimed range of 0.5 % m/m) and having a range of crude oil derived hydrocarbons from C3 or C5 to greater than C20 (as in the instant claims) with the initial boiling point being the lowest boiling point of any untreated hydrocarbon and the highest boiling point being the highest boing point of hydrotreated hydrocarbons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-66 of copending Application No. 17750197 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
17750197 claims a fuel (one of ordinary skill in the art at the time of filing the invention knows said fuel may be combusted and that it would be obvious to try same)  which encompasses the instantly claimed fuel where the fuel has actual sulfur 0. 5 % m/m or less (overlapping the instant claimed range of 0.5 % m/m) and having a range of crude oil derived hydrocarbons from C3 or C5 to greater than C20 (as in the instant claims) with the initial boiling point being the lowest boiling point of any untreated hydrocarbon and the highest boiling point being the highest boing point of hydrotreated hydrocarbons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-66 of copending Application No. 17750170 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
17750170 claims a fuel (one of ordinary skill in the art at the time of filing the invention knows said fuel may be combusted and that it would be obvious to try same)  which encompasses the instantly claimed fuel where the fuel has actual sulfur 0. 5 % m/m or less (overlapping the instant claimed range of 0.5 % m/m) and having a range of crude oil derived hydrocarbons from C3 or C5 to greater than C20 (as in the instant claims) with the initial boiling point being the lowest boiling point of any untreated hydrocarbon and the highest boiling point being the highest boing point of hydrotreated hydrocarbons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 45-49, 51, 56-68 of copending Application No. 16731714 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
16731714 claims a fuel (one of ordinary skill in the art at the time of filing the invention knows said fuel may be combusted and that it would be obvious to try same)  which encompasses the instantly claimed fuel where the fuel has actual sulfur 0. 5 % m/m or less (overlapping the instant claimed range of 0.5 % m/m) and having a range of crude oil derived hydrocarbons from C3 or C5 to greater than C20 (as in the instant claims) with the initial boiling point being the lowest boiling point of any untreated hydrocarbon and the highest boiling point being the highest boing point of hydrotreated hydrocarbons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 11,441,086. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 11,441,086 claims 1-3 are directed to a fuel having sulfur of 0.50 m/m or below (overlapping the claimed range of 0.5 of the instant claim) and C3 to greater than C20 hydrocarbons with highest boiling point of fuel same as highest boiling point component of the fuel and lowest boiling point of fuel same as lowest boiling point of lightest component.
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 10,920,160 Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 10,920,160 claims 1-24 are directed to a process to reduce fuel costs by using a fuel encompassing the instantly claimed fuel wherein the fuel has sulfur of 0.50 m/m or below (overlapping the claimed range of 0.5 of the instant claim) and C3 to greater than C20 hydrocarbons with highest boiling point of fuel same as highest boiling point component of the fuel and lowest boiling point of fuel same as lowest boiling point of lightest component (Patent claims 2-3, 6-7, 9, et seq.)
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 11,434,439. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 11,434,439 claims 1-4 are directed to a process to reduce fuel costs by using a fuel encompassing the instantly claimed fuel wherein the fuel has sulfur of 0.50 m/m or below (overlapping the claimed range of 0.5 of the instant claim) and C3 to greater than C20 hydrocarbons with highest boiling point of fuel same as highest boiling point component of the fuel and lowest boiling point of fuel same as lowest boiling point of lightest component.
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 11,377,604. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 11,377,604 claims 1-8 are directed to a fuel encompassing the instantly claimed fuel wherein the fuel has sulfur of 0.50 m/m or below (overlapping the claimed range of 0.5 of the instant claim) and C3 to greater than C20 hydrocarbons with highest boiling point of fuel same as highest boiling point component of the fuel and lowest boiling point of fuel same as lowest boiling point of lightest component (For example patent claims 2, 4, 5, and 8)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771